DETAILED ACTION
This Office action is in response to the amendment filed 10/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 1, the claim recites “wherein the controller expands a size of the first cache area…, so that a read queue depth of a second command queue corresponding to the second nonvolatile memory apparatus is increased and the read depth queue of the first command queue is decreased, and as a consequence, the first and second nonvolatile memory apparatuses perform read operations in parallel” recites intended uses and thus, needs to be positively recited in the claim to be properly given patentable weight. For example, the phrase “so that a read queue depth of a second command queue corresponding to the second nonvolatile memory apparatus is increased and the read depth queue of the first command queue is decreased” recites an intended consequence or effect of expanding a size of a first cache area by reducing a size of the second cache area. Similarly, the phrase “as a consequence, the first and second nonvolatile memory apparatuses perform read operations in parallel” also appears to recite an intended consequence or effect of the subsequent limitations, and thus, needs to be positively recited into the claim to be given patentable weight. The only restrictions of the controller is that it is to “expand a size of the first cache area by reducing a size of the second cache area when it is determined that a read queue depth of a first command queue corresponding to the first nonvolatile memory apparatus exceeds a threshold value,” and the assumption is that any prior art that teaches expanding by reducing step would then teach the intended consequences of increasing/decreasing the second command queue/first command queue, respectively, as well as the performing read operations in parallel. The same interpretation applies to all claims dependent upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 2004/0143707 A1) hereinafter Olarig et al. in view of Jean (US 2019/0129856 A1) hereinafter Jean. 
Regading claim 1, Olarig et al. teaches a memory system comprising: 
a first and a second memory apparatuses (different entities include PCI resources such as resource 142 and resource 148 Paragraph [0019]); and 
a controller (each cache has a respective cache controller, for example, cache 140 is associated with controller 138) including a first and a second cache areas respectively corresponding to the first and the second nonvolatile memory apparatuses (any of the caches can be partitioned into cache portion or bins which behave as multiple caches and each cache partition can be assigned a different logical or physical entity. For example, cache 120 can be partitioned into two bins with one cache bin dedicated to one entity and the other cache bin dedicated to another entity Paragraph [0019]), 
wherein the controller expands a size of the first cache area by reducing a size of the second cache area (Paragraph [0031] discusses that in one example of a size reallocation for a partitioned cache, cache partitions 400 and 406 are initially each allocated 4 KB of cache address space wherein each cache partition acts as a private cache for a different entity. In pass 1, 2 KB of cache address space was reallocated from cache partition 400 to cache partition 406. Therefore, the controller increases a size of first cache area 406 by reducing a size of second cache area 400 based upon a moving hit average exceeding a hit average high threshold 312), so that a read queue depth of a second command queue corresponding to the second nonvolatile memory apparatus is increased and the read queue depth of the first command queue is decreased, and as a consequence, the first and the second nonvolatile memory apparatuses perform read operations in parallel (As discussed above, it is noted that these limitations are intended use recitations and would need to be positively claimed to be considered for patentable weight).
Olarig et al. does not appear to teach, however, Jean teaches that the different entities are non-volatile memory apparatuses (operating memory 530 may be a non-volatile memory Paragraph [0076]) nor that the expanding and reducing occurs when it is determined that a read queue depth of a first command queue corresponding to the first nonvolatile memory apparatus exceeds a threshold value (a L2P cache size change may be triggered by a “host command queue depth size” and “the type of commands in the queue (e.g., read, write, erase, and other commands)” Paragraph [0065]. For example, when the queue depth is over 5 commands where the majority of commands are read commands (i.e., the read queue depth threshold is 3 commands), then the space of the L2P is increased at the expense of the write buffer Paragraph [0067]-[0071]).
The disclosures of Olarig et al. and Jean, hereinafter OJ, both teach cache resizing and thus, are analogous art to the claimed invention.

Regarding claim 5, OJ teaches all of the features with respect to claim 1, as outlined above. 
Jean further teaches wherein the controller restores the size of the first cache area to its initial size based on a change in the read3Atty Docket No.: OPX19302-141US App. No.: 16/985,750queue depth of the first command queue after the size of the first cache area is adjusted (the L2P cache profile may comprise one or more rules that describe under what operational conditions the cache increases from a default size as well as “decreases back to the default size” Paragraph [0063], for example, “an example rule may specify that the L2P cache may revert back to the default one a queue depth returns to a level below a predetermined threshold” Paragraph [0074]).
Regarding claim 14, Olarig et al. teaches a memory system comprising: 
a first and a second memory devices (different entities include PCI resources such as resource 142 and resource 148 Paragraph [0019]); 
a first and a second queues suitable for queueing read commands to be provided to the first and the second memory devices, respectively;
 a first and a second caches suitable for caching data read from the first and the second memory devices, respectively (any of the caches can be partitioned into cache ; and 
a controller suitable for expanding a size of the first cache by reducing a size of the second cache (Paragraph [0031] discusses that in one example of a size reallocation for a partitioned cache, cache partitions 400 and 406 are initially each allocated 4 KB of cache address space wherein each cache partition acts as a private cache for a different entity. In pass 1, 2 KB of cache address space was reallocated from cache partition 400 to cache partition 406. Therefore, the controller increases a size of first cache area 406 by reducing a size of second cache area 400 based upon a moving hit average exceeding a hit average high threshold 312).
Olarig et al. teaches expanding a size of the first cache by reducing a size of the second cache when it is determined that a moing hit average exceeds a hit average threshold. Therefore, Olarig et al. does not appear to explicitly teach, however, Jean teaches expanding and reducing when it is determined that a number of the read commands currently queued in the first queue exceeds a threshold value (a L2P cache size change may be triggered by a “host command queue depth size” and “the type of commands in the queue (e.g., read, write, erase, and other commands)” Paragraph [0065]. For example, when the queue depth is over 5 commands where the majority of commands are read commands (i.e., the read queue depth threshold is 3 commands), then the space of the L2P is increased at the expense of the write buffer Paragraph [0067]-[0071]).
The disclosures of Olarig et al. and Jean, hereinafter OJ, both teach cache resizing and thus, are analogous art to the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OJ before them, to modify .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OJ in view of Franceschini et al. (US 2011/0026318 A1) hereinafter Franceschini et al.
Regarding claim 6, OJ teaches all of the features with respect to claim 1, as outlined above. 
Jean further teaches that a read request for data is transmitted from a host device (the SSD can receive commands from a host in association with memory operations, such as read or write requests Paragraph [0012]).
OJ does not appear to explicitly teach, however, Franceschini et al. teaches wherein, in response to a read request for data, the controller queues a read command for reading the data in a command queue corresponding to a nonvolatile memory apparatus, in which the data has been stored, when it is determined that a cache miss is found for the data in a cache area corresponding to the nonvolatile memory apparatus (read/write requests are generated by the controller and received by the cache 114, and when the read request misses the cache 114, it is forwarded to the read queue 106 where it waits to be serviced (or while getting serviced) Paragraph [0025]. Note that the memory device is a phase-change memory which is a type of non-volatile based RAM Paragraph [0003], [0025]).  
The disclosures of OJ and Franceschini et al, hereinafter OJF, teach cache resizing and/or cache misses and thus, are analogous art to the claimed invention.
.
Response to Amendment
With respect to applicant's amendment to the title of the invention, objections with respect to the same have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 5-6 and 14 under references Lin and Shet have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olarig et al. in view of Jean in further view of Franceschini et al. Refer to the new grounds of rejection as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131

/JANE WEI/Primary Examiner, Art Unit 2139